Citation Nr: 1450019	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal was certified to the Board by the RO in Detroit, Michigan.  

In March 2013, a videoconference hearing was held before the undersigned.  At that time, the record was held open for 30 days.  Additional evidence was timely received with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).  

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to in-service acoustic trauma.  

2.  The currently demonstrated tinnitus is shown as likely as not to be due to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

2.  By extending the benefit of the doubt to the Veteran, his tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable determinations herein, a discussion of compliance with VA's duty to notify and assist is unnecessary.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  

Analysis

The Veteran asserts that he has hearing loss and tinnitus as a result of combat-related noise exposure during service.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Evidence of record shows a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran has also been diagnosed with tinnitus.  See March 2010 VA examination.  Thus, there is evidence of current disability.  

Regarding whether there was in-service disease or injury, service treatment records do not document complaints related to hearing loss or tinnitus.  On examination for separation in February 1969, the Veteran's hearing was reported as 15/15 on whispered and spoken voice testing bilaterally.  

Notwithstanding, the Veteran testified that he participated in extensive combat operations and was exposed to significant noise.  He also reported that following his first combat experience, he could not hear for a couple of days and his ears were ringing.  He further indicated that he has had ringing in his ears since service.  

The Veteran's DD Form 214 shows that he served two tours in Vietnam.  His primary specialty was mortarman and he was awarded a Combat Action Ribbon.  The Veteran's reports of significant noise exposure are consistent with the circumstances of his service and in-service acoustic trauma is established.  38 U.S.C.A. § 1154(b).

The Veteran is competent to report the onset of hearing problems and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Furthermore, given his participation in combat, his report of having experienced hearing difficulties and ringing in the ears is presumed credible.  38 U.S.C.A. § 1154(b).

As concerns nexus between current disability and service, the record contains evidence both for and against the claims.  The March 2010 VA examiner provided a negative etiology opinion finding that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of his military noise exposure.  

A March 2013 statement from a private audiologist indicates that hearing loss and tinnitus were at least as likely as not to be related to combat noise exposure and very high fever during service.  (The Board notes that service records confirm the Veteran was treated for elevated temperature in July 1966).  The audiologist further stated that it was her "professional opinion that [the Veteran] suffered significant acoustic trauma during his military service that has resulted in hearing loss and tinnitus."  

On review, the Board finds the evidence at least in equipoise as to whether current hearing loss and tinnitus were incurred during or are otherwise related to service.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability and for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Sonja A. Mishalanie
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


